Exhibit 10.4

PHANTOM STOCK AGREEMENT

HERCULES OFFSHORE

2004 LONG-TERM INCENTIVE PLAN

This Phantom Stock Agreement (“Agreement”) is made and entered into by and
between Hercules Offshore, Inc., a Delaware corporation (the “Company”), and
[PARTICIPANT NAME] (the “Participant”) as of [GRANT DATE] (the “Date of Grant”),
pursuant to the Amended and Restated Hercules Offshore 2004 Long-Term Incentive
Plan (the “Plan”), the terms of which are hereby incorporated by reference. All
capitalized terms in this Agreement shall have the meanings ascribed to them in
the Plan unless otherwise defined in this Agreement or in the glossary to this
Agreement.

W I T N E S S E T H

WHEREAS, the Company has adopted the Plan to strengthen the ability of the
Company to attract, motivate and retain Employees, Outside Directors and
Consultants who possess superior capabilities and to encourage such persons to
have a proprietary interest in the Company; and

WHEREAS, the Committee believes that the grants of Phantom Stock to the
Participant as described herein are consistent with the stated purposes for
which the Plan was adopted; and

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

1. Phantom Stock. Subject to the conditions and restrictions set forth below and
in the Plan, the Company hereby grants to the Participant as of the Date of
Grant, an Award of                     shares of Phantom Stock (the “Phantom
Shares”).

The Phantom Shares awarded hereunder shall be comprised of:

 

  (a)             Stock-Settled Phantom Shares,

 

  (i) of which             shall be Stock-Settled Financial Performance Phantom
Shares, and

 

  (ii) the remaining             of which shall be Stock-Settled Available Days
Phantom Shares,

and

 

  (b)             Cash-Settled Phantom Shares,

 

  (i) of which             shall be Cash-Settled Financial Performance Phantom
Shares, and

 

  (ii) the remaining             of which shall be Cash-Settled Available Days
Phantom Shares.

 

1



--------------------------------------------------------------------------------

2. Stock-Settled Phantom Shares

 

  (a) Vesting

 

  (i) Stock-Settled Financial Performance Phantom Shares. Subject to the
provisions of Paragraphs 2(b) and 4, the number of Stock-Settled Financial
Performance Phantom Shares, if any, that shall vest on the Performance Vesting
Date and thereby become Earned Stock-Settled Financial Performance Phantom
Shares shall be determined as follows:

 

  (A) If Average Common Stock Price is less than the Threshold Common Stock
Price, none of the Stock-Settled Financial Performance Phantom Shares shall
become Earned Stock-Settled Financial Performance Phantom Shares.

 

  (B) If the Average Common Stock Price is equal to or greater than the Target
Common Stock Price, all of the Stock-Settled Financial Performance Phantom
Shares shall become Earned Stock-Settled Financial Performance Phantom Shares.

 

  (C) If the Average Common Stock Price is equal to or greater than the
Threshold Common Stock Price, but less than the Target Common Stock Price, the
number of Stock-Settled Financial Performance Phantom Shares that become Earned
Stock-Settled Financial Performance Phantom Shares shall be equal to:

 

  (1)                     , plus

 

  (2)                     multiplied by a fraction (the value of which shall not
be less than 0 nor more than 1),

 

  (I) the numerator of which shall be the excess of the Average Common Stock
Price over the Threshold Common Stock Price; and

 

  (II) the denominator of which shall be the excess of the Target Common Stock
Price over the Threshold Common Stock Price.

 

  (ii) Stock-Settled Available Days Phantom Shares. Subject to the provisions of
Paragraphs 2(b) and 4, the number of Stock-Settled Available Days Phantom
Shares, if any, that shall vest on the Performance Vesting Date, and thereby
become Earned Stock-Settled Available Days Phantom Shares shall be determined as
follows:

 

  (A) If the Available Days is less than the Threshold Available Days, none of
the Stock-Settled Available Days Phantom Shares shall become Earned
Stock-Settled Available Days Phantom Shares.

 

2



--------------------------------------------------------------------------------

  (B) If the Available Days is equal to or greater than the Target Available
Days, all of the Stock-Settled Available Days Phantom Shares shall become Earned
Stock-Settled Available Days Phantom Shares.

 

  (C) If the Available Days is equal to or greater than the Threshold Available
Days, but less than the Target Available Days, the number of Stock-Settled
Available Days Phantom Shares that become Earned Stock-Settled Available Days
Phantom Shares shall be equal to:

 

  (1)                     , plus

 

  (2)                     multiplied by a fraction (the value of which shall not
be less than 0 nor more than 1),

 

  (I) the numerator of which shall be the excess of the Available Days over the
Threshold Available Days; and

 

  (II) the denominator of which shall be the excess of the Target Available Days
over the Threshold Available Days.

All Stock-Settled Phantom Shares that do not become Earned Stock-Settled Phantom
Shares in accordance with this Paragraph 2(a) or Paragraph 4 shall be forfeited.
Subject to Paragraphs 2(b) and 4, Stock-Settled Phantom Shares that become
Earned Stock-Settled Phantom Shares shall be settled in accordance with
Paragraph 2(c).

 

  (b) Reduction. Notwithstanding the other provisions of this Agreement, the
Committee shall have the right, which it may exercise in its discretion, to
reduce the number of Stock-Settled Phantom Shares that become Earned
Stock-Settled Phantom Shares in any way the Committee determines appropriate,
including but not limited to, by:

 

  (i) reducing the number of Earned Stock-Settled Financial Performance Phantom
Shares that result from the application of Paragraph 2(a)(i), above,

 

  (ii) reducing the number of Earned Stock-Settled Available Days Phantom Shares
that result from the application of Paragraph 2(a)(ii), above,

 

  (iii) increasing the Threshold Common Stock Price and/or the Target Common
Stock Price,

 

  (iv) increasing the Threshold Available Days and/or the Target Available Days,
and/or

 

  (v) reducing the number of Stock-Settled Phantom Shares reflected in and taken
into account under Paragraphs 2(a)(i)(C)(1), 2(a)(i)(C)(2), 2(a)(ii)(C)(1)
and/or 2(a)(ii)(C)(2).

 

  (c) Settlement of Earned Stock-Settled Phantom Shares. If any of the
Stock-Settled Phantom Shares become Earned Stock-Settled Phantom Shares, such
Earned Stock-Settled Phantom Shares shall be settled within ten (10) days of the
Performance Vesting Date by the Company delivering to the Participant:

 

3



--------------------------------------------------------------------------------

  (i) Shares of Common Stock, fully vested as of the Performance Vesting Date,
equal in number to one-third (1/3) of the number of Earned Stock-Settled Phantom
Shares (with any fractional shares being rounded down to the next whole number);
and

 

  (ii) Shares of Restricted Stock (the “Restricted Shares”) equal to the number
of Earned Stock-Settled Phantom Shares minus the number of fully-vested shares
of Common Stock delivered to the Participant pursuant to Paragraph 2(c)(i).

The terms of the Restricted Shares shall be as provided in Paragraph 2(d).

 

  (d) Restricted Shares.

 

  (i) The Restricted Shares transferred to the Participant in settlement of
Earned Stock-Settled Phantom Shares shall be represented by uncertificated
shares designated for the Participant in book-entry registration on the records
of the Company’s transfer agent or, at the discretion of the Company, by a stock
certificate issued and registered in the Participant’s name, in each case
subject to the restrictions set forth in this Agreement. Any book-entry
uncertificated shares or stock certificates evidencing the Restricted Shares
shall be held in custody by the Company pending the satisfaction of the Service
Requirement, and as a condition of this Award, the Participant shall, upon
request, deliver to the Company a stock power in the form prescribed by the
Company with respect to the Restricted Shares. The delivery of any Restricted
Shares pursuant to this Agreement is subject to the provisions of Paragraph 11,
below.

 

  (ii) Without limiting the scope of Paragraphs 7 and 8 and other than as
permitted under Paragraph 11, no Restricted Shares transferred hereunder to the
Participant may be sold, assigned, transferred, pledged or otherwise encumbered,
whether voluntarily or involuntarily, by operation of law or otherwise unless
and until such Restricted Shares have become vested in the Participant in
accordance with Paragraphs 2(d)(iii) or 4 and the requirements of Paragraph 11.

 

  (iii) Subject to the Participant’s satisfaction of the Service Requirements
from the Date of Grant through each of the Service Vesting Dates set forth
below, Restricted Shares transferred to Participant pursuant to this Agreement
shall vest as follows:

 

Service Vesting Dates

   Cumulative Percentage of Restricted
Shares Vesting on each Service
Vesting Date  

February 28, 2014

     50 % 

February 28, 2015

     100 % 

 

  (iv)

Subject to the limitations and restrictions contained herein, the Participant
shall have all rights as a stockholder with respect to the Restricted Shares,
including the rights to vote and to receive dividends and other distributions;
provided,

 

4



--------------------------------------------------------------------------------

  however, that any dividends or other distributions attributable to Restricted
Shares that have not otherwise vested shall be subject to the same restrictions
as the Restricted Shares to which they related until such restrictions lapse.
Cash or other property from dividends or other distributions attributable to
Restricted Shares shall not be held in trust, in escrow or otherwise pledged or
set aside from the claims of general creditors. If and when Restricted Shares
vest hereunder, the amount of dividends or other distributions paid on such
shares while such Restricted Shares were held by Participant shall be paid or
delivered, after reduction for applicable withholding, as soon as practicable,
but not later than ten (10) days following date on which the underlying
Restricted Shares become vested.

3. Cash-Settled Phantom Shares.

 

  (a) Vesting.

 

  (i) Cash-Settled Financial Performance Phantom Shares. Subject to the
provisions of Paragraphs 3(b) and 4, the number of Cash-Settled Financial
Performance Phantom Shares that shall vest on the Performance Vesting Date and
thereby become Earned Cash-Settled Financial Performance Phantom Shares shall be
determined as follows:

 

  (A) If Average Common Stock Price is equal to or less than the Target Common
Stock Price, none of the Cash-Settled Financial Performance Phantom Shares shall
become Earned Cash-Settled Financial Performance Phantom Shares.

 

  (B) If the Average Common Stock Price is equal to or greater than the Maximum
Common Stock Price, all of the Cash-Settled Financial Performance Phantom Shares
shall become Earned Cash-Settled Financial Performance Phantom Shares.

 

  (C) If the Average Common Stock Price is greater than the Target Common Stock
Price, but less than the Maximum Common Stock Price, the number of Cash-Settled
Financial Performance Phantom Shares that become Earned Cash-Settled Financial
Performance Phantom Shares shall be equal to                     multiplied by a
fraction (the value of which shall not be less than 0 nor more than 1),

 

  (1) the numerator of which shall be the excess of the Average Common Stock
Price over the Target Common Stock Price; and

 

  (2) the denominator of which shall be the excess of the Maximum Common Stock
Price over the Target Common Stock Price.

 

5



--------------------------------------------------------------------------------

  (ii) Cash-Settled Available Days Phantom Shares. Subject to the provisions of
Paragraphs 3(b) and 4, the number of Cash-Settled Available Days Phantom Shares
that shall vest on the Performance Vesting Date and thereby become Earned
Cash-Settled Available Days Phantom Shares shall be determined as follows:

 

  (A) If the Available Days is equal to or less than the Target Available Days,
none of the of Cash-Settled Available Days Phantom Shares shall become Earned
Cash-Settled Available Days Phantom Shares.

 

  (B) If the Available Days is equal to or greater than the Maximum Available
Days, all of the Cash-Settled Available Days Phantom Shares shall become Earned
Cash-Settled Available Days Phantom Shares.

 

  (C) If the Available Days is greater than the Target Available Days, but less
than the Maximum Available Days, the number of Cash-Settled Available Days
Phantom Shares that become Earned Cash-Settled Available Days Phantom Shares
shall be equal to                     multiplied by a fraction (the value of
which shall not be less than 0 nor more than 1),

 

  (1) the numerator of which shall be the excess of the Available Days over the
Target Available Days; and

 

  (2) the denominator of which shall be the excess of the Maximum Available Days
over the Target Available Days.

All Cash-Settled Phantom Shares that do not become Earned Cash-Settled Phantom
Shares in accordance with this Paragraph 3(a) or Paragraph 4 shall be forfeited.
Subject to Paragraphs 3(b) and 4, Cash-Settled Phantom Shares that become Earned
Cash-Settled Phantom Shares shall be settled in accordance with Paragraph 3(c).

 

  (b) Reduction. Notwithstanding the other provisions of this Agreement, the
Committee shall have the right, which it may exercise in its discretion, to
reduce the number of Cash-Settled Phantom Shares that become Earned Cash-Settled
Phantom Shares in any way the Committee determines appropriate, including but
not limited to, by:

 

  (i) reducing the number of Earned Cash-Settled Financial Performance Phantom
Shares that result from the application of Paragraph 3(a)(i), above,

 

  (ii) reducing the number of Earned Cash-Settled Available Days Phantom Shares
that result from the application of Paragraph 3(a)(ii), above,

 

  (iii) increasing the Target Common Stock Price and/or the Maximum Common Stock
Price,

 

  (iv) increasing the Target Available Days and/or the Maximum Available Days,
and/or

 

  (v) by reducing the number of Cash-Settled Phantom Shares reflected in and
taken into account under Paragraphs 3(a)(i)(C) and/or 3(a)(ii)(C).

 

6



--------------------------------------------------------------------------------

  (c) Settlement. If any of the Cash-Settled Phantom Shares become Earned
Cash-Settled Phantom Shares, such Earned Cash-Settled Phantom Shares shall be
settled within ten (10) days of the Performance Vesting Date by the Company
delivering to the Participant an amount in cash equal to the Fair Market Value
of one share of Common Stock, where such Fair Market Value is determined on the
Performance Vesting Date of such Earned Cash-Settled Phantom Share, multiplied
by the number of Earned Cash-Settled Phantom Shares that vested on that date,
less applicable withholding.

4. Effects of Termination and Change of Control.

 

  (a) If the Participant incurs a Termination:

 

  (i) Except as provided in Paragraph 4(b), if the Termination occurs before the
Performance Certification Date, all Phantom Shares shall be forfeited by the
Participant to the Company;

 

  (ii) If the Termination occurs on or after the Performance Certification Date
due to the Participant’s death, all Restricted Shares held by the Participant
that are not vested as of the Termination Date shall vest on the date of the
Participant’s death.

 

  (iii) If the Termination occurs on or after the Performance Certification Date
for any reason other than the Participant’s death, all Restricted Shares held by
the Participant that are not vested as of the Termination Date shall be
forfeited by the Participant to the Company, unless the Committee determines in
its sole and absolute discretion to elect to accelerate the vesting of some or
all of the Restricted Shares.

 

  (b) The occurrence of a Change of Control shall have the following effects:

 

  (i) If a Change of Control occurs on or after the last day of the Performance
Period (determined without regard to Paragraph 4(b)(iii)) and before the
Performance Certification Date, the Performance Vesting Date and all Service
Vesting Dates shall be the date of the Change of Control.

 

  (ii) If a Change of Control occurs on or after the Performance Vesting Date
and before one or more Service Vesting Dates, any then-unvested Restricted
Shares shall be deemed vested on the date of the Change of Control.

 

  (iii) If a Change of Control occurs before the last day of the Performance
Period (determined without regard to this Paragraph 4(b)(iii)),

 

  (A) The Performance Period shall be deemed to end on the date of the Change of
Control,

 

  (B) The Performance Vesting Date shall be the date of the Change of Control,

 

  (C) The Average Common Stock Price shall be deemed to be the Target Common
Stock Price,

 

  (D) The Available Days shall be deemed to be the Target Available Days, and

 

7



--------------------------------------------------------------------------------

  (E) All Service Vesting Dates shall be the date of the Change of Control.

5. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to:

 

  (a) give the Participant any right to be awarded any further Phantom Shares,
Restricted Shares or any other Award in the future, even if Phantom Shares,
Restricted Shares or other Awards are granted on a regular or repeated basis, as
grants of Phantom Shares, Restricted Shares and other Awards are completely
voluntary and made solely in the discretion of the Committee;

 

  (b) give the Participant or any other person any interest in any fund or in
any specified asset or assets of the Company or any Subsidiary; or

 

  (c) confer upon the Participant the right to continue in the employment or
service of the Company or any Subsidiary, or affect the right of the Company or
any Subsidiary to terminate the employment or service of the Participant at any
time or for any reason.

6. Voting Rights with Respect to the Phantom Shares and Restricted Shares. The
Participant shall have no voting rights with respect to the Phantom Shares. The
Participant shall have all voting rights appurtenant to the Restricted Shares.

7. Nonassignability. Other than as permitted under Paragraph 11, no right or
benefit under this Agreement, including but not limited to the Phantom Shares
and any Restricted Shares, shall (i) be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void, or (ii) in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. If the Participant
shall become bankrupt or attempt to transfer, anticipate, alienate, assign,
sell, pledge, encumber or charge any right or benefit hereunder, or if any
creditor shall attempt to subject the same to a writ of garnishment, attachment,
execution, sequestration, or any other form of process or involuntary lien or
seizure, then any and all rights and benefits under this Agreement shall cease
and terminate. Payment of cash or transfer of Common Stock in settlement of an
Earned Phantom Share shall be made only to the Participant during his or her
lifetime, to his or her estate if the Participant is deceased, or if the
Participant is mentally incapacitated, to the Participant’s guardian or legal
representative. Any attempted assignment or transfer in violation of this
provision or Section 13 of the Plan shall be null and void. In the case of the
Participant’s death, the personal representative or other person entitled to
succeed to the rights of the Participant under the Participant’s will or under
the applicable laws of descent and distribution shall succeed to such rights.

8. Prerequisites to Benefits. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in the Phantom Shares
awarded hereunder or in any Restricted Shares which may or may not be
transferred hereunder, unless and until all the terms, conditions and provisions
of this Agreement and the Plan which affect the Participant or such other
person, including but not limited to the vesting requirements, shall have been
complied with as specified herein.

9. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.

 

8



--------------------------------------------------------------------------------

10. Securities Act. The Company will not be required to deliver any shares of
Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933, as amended (the
“Securities Act”) or any other applicable federal or state securities laws or
regulations. The Committee may require that the Participant, prior to the
issuance of any such shares, sign and deliver to the Company a written
statement, which shall be in a form and contain content acceptable to the
Committee, in its sole discretion (“Investment Letter”):

 

  (a) stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;

 

  (b) stating that the Participant will not sell any shares of Common Stock that
the Participant may then own or thereafter acquire except either:

 

  (i) through a broker on a national securities exchange or

 

  (ii) with the prior written approval of the Company; and

 

  (c) containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

11. Federal and State Taxes.

 

  (a) Any vested shares of Common Stock and cash or other property payable or
deliverable to the Participant hereunder shall be subject to the payment of, or
shall be reduced by, any amount or amounts which the Company is required to
withhold under the then-applicable provisions of the Internal Revenue Code of
1986, as amended (the “Code”), or its successors, or any other federal, state or
local tax withholding requirement. When the Company is required to withhold any
amount or amounts under the applicable provisions of the Code, the Company shall
withhold from the vested shares of Common Stock to be issued to the Participant
a number of shares, or from any cash or other property payable or deliverable to
hereunder, necessary to satisfy the Company’s withholding obligations. The
number of shares of Common Stock to be withheld shall be based upon the Fair
Market Value of the shares on the date of withholding.

 

  (b) Notwithstanding Paragraph 11(a), above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:

 

  (i) the Participant may deliver to the Company a sufficient number of shares
of Common Stock then owned by the Participant to satisfy the Company’s
withholding obligations, based on the Fair Market Value of the shares as of the
date of withholding; or

 

  (ii) the Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations.

 

  (c) Authorization of the Participant to the Company to withhold taxes pursuant
to one of the alternatives described in Paragraph 11(b), above, must be in a
form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.

 

9



--------------------------------------------------------------------------------

12. Authority of Committee. Notwithstanding provisions of the Plan to the
contrary:

 

  (a) for purposes of this Agreement, all references to the “Committee” shall
mean only those members of the Compensation Committee of the Board of Directors
of the Company who are Outside Directors or a properly constituted and
authorized sub-committee of the Compensation Committee of the Board of Directors
of the Company comprised solely of two (2) or more Outside Directors;

 

  (b) all acts and determinations relating to this Agreement shall be performed
by the Committee and may not be delegated to the Chief Executive Officer, any
other officer of the Company or any other person or group of persons other than
in accordance with Paragraph 12(a), above; and

 

  (c) without limiting the foregoing and unless the Phantom Shares have been
forfeited earlier, the Committee shall certify in writing as promptly as
possible after the close of the Performance Period, whether, and the extent to
which, the requirements of Paragraphs 2(b)(i)(A), 2(b)(ii)(A), 3(b)(i)(A) and
3(b)(ii)(A), have been met and the number of Earned Phantom Shares, if any,
resulting therefrom and, following each Service Vesting Date, whether or not all
material requirements of this Agreement have been satisfied by the Participant
and, if so, the number of Restricted Shares vesting on each such Service Vesting
Date in accordance with this Agreement.

13. No Guarantee of Tax Consequences. The Participant shall be solely
responsible for and liable for any tax consequences (including but not limited
to any interest or penalties) as a result of participation in the Plan. Neither
the Board, nor the Company nor the Committee makes any commitment or guarantee
that any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder and assumes no
liability whatsoever for the tax consequences to the Participants.

14. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware.

15. Definitions and Headings. All capitalized terms in this Agreement shall have
the meanings ascribed to them in the Plan unless otherwise defined in this
Agreement or in the glossary to this Agreement. The headings, titles and labels
assigned to paragraphs and other subdivisions of this Agreement are for the
convenience of the reader and shall not alter the meaning, scope or effect of
any provision of this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officers thereunto duly authorized, and the Participant has hereunto set his
hand as of the day and year first above written.

 

HERCULES OFFSHORE, INC. By:     Name:   James W. Noe Title:   Senior Vice
President, General Counsel and Chief Compliance Officer

Date:

    PARTICIPANT Name:     Name:   [PARTICIPANT NAME]

Date:

   

 

11



--------------------------------------------------------------------------------

GLOSSARY

Certain Definitions. The following terms shall have the meanings set forth
below:

 

  (a) “Available Days” means the consolidated days during the Performance Period
between liftboats and drilling rigs where the asset is available to work.

 

  (b) “Available Days Phantom Shares” means all Cash-Settled Available Days
Phantom Shares and all Stock-Settled Available Days Phantom Shares.

 

  (c) “Average Common Stock Price” means the average of the Fair Market Values
of a share of Common Stock for each day during the 90-calendar day period ending
on the last day of the Performance Period, taking into account only those days
during the Performance Period for which a sale of a share of Common Stock has
been reported on the principal national securities exchange on which the Common
Stock is listed and for which a closing price is quoted.

 

  (d) “Cash-Settled Available Days Phantom Shares” means those Cash-Settled
Phantom Shares for which vesting is conditioned upon attainment of Available
Days above the Target Available Days.

 

  (e) “Cash-Settled Financial Performance Phantom Shares” means Cash-Settled
Phantom Shares for which vesting is conditioned upon the attainment of an
Average Common Stock Price above the Target Common Stock Price.

 

  (f) “Cash-Settled Phantom Shares” means Phantom Shares that may be settled
only in cash.

 

  (g) “Earned Cash-Settled Available Days Phantom Shares” means all Cash-Settled
Available Days Phantom Shares that vest in accordance with Paragraph 3(a)(ii) or
Paragraph 4.

 

  (h) “Earned Cash-Settled Financial Performance Phantom Shares” means all
Cash-Settled Financial Performance Phantom Shares that vest in accordance with
Paragraph 3(a)(i) or Paragraph 4.

 

  (i) “Earned Cash-Settled Phantom Shares” means all Earned Cash-Settled
Financial Performance Phantom Shares, if any, and Earned Cash-Settled Available
Days Phantom Shares, if any.

 

  (j) “Earned Phantom Shares” means all Earned Cash-Settled Phantom Shares, if
any, and all Earned Stock-Settled Phantom Shares, if any.

 

  (k) “Earned Stock-Settled Available Days Phantom Shares” means all
Stock-Settled Available Days Phantom Shares that vest in accordance with
Paragraph 2(a)(ii) or Paragraph 4.

 

  (l) “Earned Stock-Settled Financial Performance Phantom Shares” means all
Stock-Settled Financial Performance Phantom Shares that vest in accordance with
Paragraph 2(a)(i) or Paragraph 4.

 

  (m) “Earned Stock-Settled Phantom Shares” means all Earned Stock-Settled
Financial Performance Phantom Shares, if any, and Earned Stock-Settled Available
Days Phantom Shares, if any.

 

12



--------------------------------------------------------------------------------

  (n) “Financial Performance Phantom Shares” means all Cash-Settled Financial
Performance Phantom Shares and all Stock-Settled Financial Performance Phantom
Shares.

 

  (o) “Fiscal 2012” means the fiscal year ending December 31, 2012.

 

  (p) “Maximum Available Days” means 31,748 Available Days.

 

  (q) “Maximum Common Stock Price” means $5.65 per share of Common Stock.

 

  (r) “Performance Certification Date” means, with respect to Financial
Performance Phantom Shares, the date as of which the Committee makes its written
certifications of the Average Common Stock Price, and with respect to Available
Days Phantom Shares, the date as of which the Committee makes its written
certifications of the number of Available Days, and its determination of whether
and the extent to which the applicable Performance Requirements have been met in
accordance with Paragraph 12(c) of the Agreement. Unless the Committee
determines otherwise, the Performance Certification Date shall be February 28,
2013.

 

  (s) “Performance Period” means (i) with respect to Financial Performance
Phantom Shares, the period beginning on February 28, 2012 and ending on
February 27, 2013 and (ii) with respect to Available Days Phantom Shares, Fiscal
2012.

 

  (t) “Performance Requirement” means, in the case of:

 

  (i) Stock-Settled Financial Performance Phantom Shares, each of the
requirements set forth in Paragraph 2(a)(i) upon which the vesting of such
Phantom Shares is conditioned;

 

  (ii) Stock-Settled Available Days Phantom Shares, each of the requirements set
forth in Paragraph 2(a)(ii) upon which the vesting of such Phantom Shares is
conditioned;

 

  (iii) Cash-Settled Financial Performance Phantom Shares, each of the
requirements set forth in Paragraph 3(a)(i) upon which the vesting of such
Phantom Shares is conditioned; and

 

  (iv) Cash-Settled Available Days Phantom Shares, each of the requirements set
forth in Paragraph 3(a)(ii) upon which the vesting of such Phantom Shares is
conditioned.

 

  (u) “Performance Vesting Date” means the later of the last day of the
Performance Period and the Performance Certification Date.

 

  (v) “Service Requirement” means the requirement that the Participant remain an
Employee of (or, if the Participant is not an Employee, that the Participant
perform services for) the Company and/or its Subsidiaries continuously from the
Date of Grant until the Service Vesting Date as a condition to the vesting of
Restricted Shares.

 

  (w) “Service Vesting Date” means each of the dates specified in Paragraph
2(d)(iii) which define the period of time following the Date of Grant that the
Participant must continuously remain an Employee of (or, if the Participant is
not an Employee, that the Participant perform services for) the Company and/or
its Subsidiaries to satisfy the Service Requirement necessary to vest in
Restricted Shares.

 

13



--------------------------------------------------------------------------------

  (x) “Stock-Settled Available Days Phantom Shares” means those Stock-Settled
Phantom Shares for which vesting is conditioned upon attainment of Available
Days at or above the Threshold Available Days.

 

  (y) “Stock-Settled Financial Performance Phantom Shares” means Stock-Settled
Phantom Shares for which vesting is conditioned upon the attainment of an
Average Common Stock Price at or above the Threshold Common Stock Price.

 

  (z) “Stock-Settled Phantom Shares” means Phantom Shares that may be settled
only in Common Stock of the Company.

 

  (aa) “Target Available Days” means 30,653 Available Days.

 

  (bb) “Target Common Stock Price” means $5.19 per share of Common Stock.

 

  (cc) “Termination” means the act, event or condition by or upon which a
Participant ceases to be an Employee, or, if the Participant was not an Employee
as of the Date of Grant, to perform services for the Company and/or its
Subsidiaries.

 

  (dd) “Termination Date” means the day on or after the Date of Grant as of
which the Participant first incurs a Termination.

 

  (ee) “Threshold Available Days” means 29,558 Available Days.

 

  (ff) “Threshold Common Stock Price” means $4.97 per share of Common Stock.

 

14